453 F.2d 397
Herbert T. WILLIAMS, Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education &Welfare, Appellee.
No. 71-1983.
United States Court of Appeals,Ninth Circuit.
Dec. 22, 1971.Rehearing Denied Jan. 17, 1972.

James A. Luebke, of Ail & Luebke, Portland, Or., for appellant.
Kathryn H. Baldwin, Robert M. Feinson, Dept. of Justice, L. Patrick Gray, II, Asst. Atty. Gen., Washington, D. C., Sidney I. Lezak, U. S. Atty., Vinita Jo Neal, Sp. Asst. U. S. Atty., Portland, Or., for appellee.
Before BROWNING, WRIGHT, and KILKENNY, Circuit Judges.
PER CURIAM:


1
This is an appeal from the judgment of the district court in a proceeding for a review of the final decision of the appellee under the provisions of 42 U.S.C. Sec. 405(g).  The district court found that the administrative decision was supported by substantial evidence.  We agree.


2
A review of the facts would add nothing to the judicial literature on the subject.  We are bound by the findings of the secretary as to any fact, if supported by substantial evidence. 42 U.S.C. Sec. 405(g).  Steimer v. Gardner, 395 F.2d 197 (9th Cir. 1968); Mark v. Celebrezze, 348 F.2d 289 (9th Cir. 1965).  Our independent examination of the record discloses substantial evidence in support of the findings of the secretary and the decision of the district court.  Consequently, the judgment of the district court must be affirmed.


3
It is so ordered.